United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilkes-Barre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2077
Issued: January 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2006 appellant filed a timely appeal from an August 3, 2006 merit
decision of the Office of Workers’ Compensation Programs finding that she did not establish a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
or a recurrence of a medical condition on March 16, 2006 causally related to her February 27,
2001 employment injury.
FACTUAL HISTORY
On February 28, 2001 appellant, then a 44-year-old licensed practical nurse, filed a claim
for a traumatic injury to her left shoulder and neck which occurred on February 27, 2001 when

she assisted a patient who had fainted. She worked in a light-duty capacity until April 4, 2001.
The Office accepted appellant’s claim for a sprain of the cervical spine and left shoulder.1
On June 9, 2006 appellant filed a recurrence of disability claim on March 16, 2006
causally related to her February 27, 2001 employment injury.2 She related that since her original
injury she experienced pain in her cervical spine and left shoulder with muscle spasms and
numbness of the left arm and fingers. Appellant did not stop work.
By letter dated July 5, 2006, the Office requested additional factual and medical
information. In a response received on July 31, 2006, appellant related that she worked light
duty following her employment injury until April 4, 2001. She experienced continual pain in her
neck and shoulders. Appellant described her work duties and two subsequent traumatic injuries.
She related, “Increased computer usage and clinical activity along with repetitive motions of my
head and neck have caused increased irritation to the cervical and left shoulder muscles creating
swelling of tissue and pinching of nerves in the area resulting [in] tingling of [the] left hand and
fingers and increase[d] pain, burning and spasms.”
In a report dated April 10, 2006, Dr. Mohan A. Pillai, a Board-certified neurologist,
discussed appellant’s history of a “whiplash injury” while working as a nurse in February 2001
and her recent complaints of tenderness of the left shoulder with numbness. He related,
“[Appellant] … has noticed that, when she works at the computer for any length of time, the
muscles in the neck go into a spasm, which triggers off the pain and tingling and numbness.”
Dr. Pillai diagnosed an “older cervical spine injury, which has been aggravated probably by
position.”
In a progress report dated June 9, 2006, Dr. Pillai noted that an electromyogram (EMG)
showed left C6-7 radiculopathy. He diagnosed cervical radiculopathy and recommended a
magnetic resonance imaging (MRI) scan study.3 In a progress report dated July 14, 2006,
Dr. Pillai diagnosed cervical spondylosis with radiculopathy.
In a report dated July 24, 2006, Dr. Mario Adajar, a Board-certified internist, stated:
“[Appellant] presented to Occupational Health on March 16, 2006 for evaluation
of neck and left shoulder pain that she stated was a recurrence of a work-related
injury, whiplash of the neck and left shoulder impingement, that occurred in
February 2001. She was returned to work initially on March 31, 2001 but had

1

By letter dated August 1, 2002, the Office noted that appellant continued to receive medical treatment but that
the evidence showed no objective findings of any residuals of her employment injury.
2

Appellant previously filed a notice of recurrence of disability on May 6, 2003 due to her February 27, 2001
employment injury. In a decision dated July 28, 2003, the Office found that the evidence was insufficient to
establish that she sustained an employment-related recurrence of disability.
3

An MRI of the cervical spine, obtained on July 19, 2006, showed degeneration and minimal protrusion at C4-5
and C5-6.

2

been placed on limited duty on at least three occasions for recurrent pain and
spasm in the neck and left shoulder and upper back areas.
“[Appellant’s] subjective complaints on March 16, 2006 showed that she reported
persistent pain in the left shoulder/trapezius area that she related to her previous
work-related injury. Further history showed that she noticed an exacerbation of
her muscle pain and spasm while working at her computer station and now she
notes occasional tingling down the left arm to the hand.”
Dr. Adajar listed findings of decreased neck and left shoulder motion due to pain. He
included a physical therapy evaluation. Dr. Adajar diagnosed cervical spondylitis and
radiculopathy at C6-7 “most likely the result of her initial ‘[w]hiplash’-type injury.”
By decision dated August 3, 2006, the Office found that the evidence was insufficient to
show that appellant sustained a recurrence of disability or a recurrence of a medical condition
due to her February 27, 2001 employment injury.
LEGAL PRECEDENT
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.4
Section 10.5(x) of the Office’s regulations provides in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”5
Section 10.5(y) of the Office regulations states:
“Recurrence of medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when
there is no accompanying work stoppage.”6

4

Ricky S. Storms, 52 ECAB 349 (2001).

5

20 C.F.R. § 10.5(x).

6

20 C.F.R. § 10.5(y).

3

Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured. Office procedures
further state: “If a new work-related injury or exposure occurs, Form CA-1 [notice of traumatic
injury] or Form CA-2 [notice of occupational disease or illness] should be completed
accordingly.”7
ANALYSIS
The Office accepted that appellant sustained a sprain of the cervical spine and left
shoulder due to a February 27, 2001 employment injury. She worked limited duty following her
injury until April 4, 2001, when she resumed her regular employment. Appellant filed a
recurrence of disability claim on March 16, 2006 causally related to her accepted employment
injury. She experienced pain in her neck and shoulders since her employment injury, which
increased with computer use and repetitive head and neck motion. Appellant did not stop work.
In a report dated April 10, 2006, Dr. Pillai discussed appellant’s history of an
employment injury in February 2001. He noted that she experienced neck spasms, pain and
numbness when working extensively at the computer. Dr. Pillai diagnosed a previous cervical
spine injury which he found was “aggravated probably by position.” He did not, however,
explain how appellant’s February 2001 employment injury caused her current neck problems.8
Further, Dr. Pillai attributed an aggravation of a previous injury to her position while working.
A recurrence of disability, however, is a spontaneous change in a medical condition which had
resulted from a previous injury or illness without an intervening injury or new exposure to the
work environment that caused the illness.”9 As Dr. Pillai attributed appellant’s current
complaints to a prior injury aggravated by new work factors, his opinion does not support a
finding that she experienced a recurrence of disability. Additionally, he provided no opinion that
appellant required further medical treatment due to her accepted employment injury.10
In a progress report dated June 9, 2006, Dr. Pillai diagnosed cervical radiculopathy by
EMG. In a progress report dated July 14, 2006, he diagnosed cervical spondylosis with
radiculopathy. Dr. Pillai, however, did not address the cause of appellant’s cervical spondylosis
and radiculopathy. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of
causal relationship.11
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2)(e) (May 1997).

8

See Brenda L. DuBuque, 55 ECAB 212 (2004) (a medical opinion not supported by medical rationale is of little
probative value).
9

20 C.F.R. § 10.5(x); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3b (January 1995).
10

20 C.F.R. § 10.5(y).

11

Conrad Hightower, 54 ECAB 796 (2003).

4

In a report dated July 24, 2006, Dr. Adajar noted that he initially treated appellant on
March 16, 2006 at which time she attributed her neck and left shoulder pain to a recurrence of a
whiplash injury to her neck and shoulder sustained at work in February 2001. She experienced
increased pain and muscle spasms when working at the computer. Dr. Adajuar diagnosed
cervical spondylitis and C6-7 radiculopathy which he found was “most likely the result of her
initial ‘[w]hiplash’-type injury.” His opinion, however, that appellant’s cervical spondylitis and
C6-7 radiculopathy were “most likely” due to her employment injury is speculative in nature and
thus of diminished probative value.12
On appeal, appellant contends that she did not experience neck pain, tingling or muscle
spasm prior to her February 27, 2001 employment injury. An award of compensation, however,
may not be based on her own belief that there is causal relationship between her claimed
condition and her employment.13 Appellant has the burden to furnish medical evidence from a
physician who, on the basis of a complete and accurate factual history, concludes that the
condition is causally related to the employment injury and supports that conclusion with sound
medical rationale.14 She failed to submit such evidence in this case and, therefore, has failed to
discharge her burden of proof to establish that she sustained a recurrence of disability or a
recurrence of a medical condition due to her February 27, 2001 employment injury.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability or a recurrence of a medical condition on March 16, 2006 causally related to her
February 27, 2001 employment injury.

12

See Ellen L. Noble, 55 ECAB 530 (2004).

13

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

14

Mary A. Ceglia, 55 ECAB 626 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 3, 2006 is affirmed.
Issued: January 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

